Title: From George Washington to Colonel Oliver Spencer, 20 February 1779
From: Washington, George
To: Spencer, Oliver


Sir,
Head Quarters Middle Brook Feby 20th 1779

I have received your letter of the 15th. The terms on which men already in the service engaged for a period short of the war are to be reinlisted you will find specified in the General order of the seventh instant transmitted to General Hand. With respect to men who may be recruited in the Country not heretofore in service, they are intitled to a bounty of two hundred dollars but they are not to be engaged for any term less than during the war; recruiting officers to be paid 20 dollars for every able bodied recruit so inlisted, and three dollars a day for their expences while detached on the recruiting service. As there is not however any provision of the kind made for the sixteen regiments I cannot give you authority to recruit in the country; I can only permit, and that on condition it be not contrary to the laws of the state. There is no resolve of Congress of the nature you mention, for giving those soldiers, who at first inlisted for the war, eighty dollars, in addition to their original bounty—I have given Lieutenant Ogden a warrant for five thousand dollars for the use of your regiment—When these are exhausted you will send a list to Head Quarters of the men you have engaged and a further sum will be granted. I am Sir Yr Most Obedt hum. serv.
G.W.
